                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JENNIFER SEME                                    :           CIVIL ACTION
                                                 :
       v.                                        :
                                                 :
GIBBONS P.C.                                     :           NO. 19-857

                                             ORDER

       AND NOW, this 26th day of June, 2019, upon consideration of Defendant’s Motion to

Compel Arbitration and to Stay this Action (Docket No. 3) and all document filed in connection

therewith, and for the reasons stated in the accompanying Memorandum, IT IS HEREBY

ORDERED as follows:

       1. Defendant’s Motion is GRANTED.

       2. The parties shall submit this matter to arbitration pursuant to the employment

            arbitration rules of the American Arbitration Association.

       3. This matter is STAYED pursuant to 9 U.S.C. § 3 pending the outcome of the

            arbitration.


                                                     BY THE COURT:

                                                     /s/ John R. Padova, J.

                                                     John R. Padova, J.
